PER CURIAM.
In the above cause, on March 25, 1970, we issued writ of habeas corpus setting forth that the petition for the writ filed as an original proceeding in this Court by petitioner Willie O’Hara, stated “facts which, if true, would prima facie entitle petitioner to a full appellate review as to the legality of his conviction by means of this habeas corpus proceeding as the *561equivalent of a direct appeal.” Pursuant thereto, we appointed Hon. John G. Hodges, a Circuit Judge of the, 13th Judicial Circuit of Florida, as Commissioner “to take such testimony and receive such evidence as may be deemed proper and necessary as to petitioner’s allegations and thereafter with all convenient speed report the same, together with his findings and recommendations, to this Court.” 233 So.2d 429.
In accordance therewith Judge Hodges proceeded to hold such evidentiary hearing on May 6, 1970, and took and received sworn testimony from four witnesses, including Petitioner O’Hara. The testimony was transcribed and, on June 11, 1970, the transcribed report of testimony was filed in this Court, together with his findings that the allegations of the petition for writ were true, and his recommendations that Petitioner O’Hara “be granted full appellate review” as mentioned in our order of March 25, 1970, aforesaid.
Accordingly, we do herewith order that Petitioner Willie O’Hara be afforded the opportunity in this habeas corpus proceeding of full appellate review by this Court of the judgment and sentence of the Criminal Court of Record in and for Hillsborough County, Florida, of October 6, 1969, wherein he was adjudged guilty of the offense of possession of marijuana and sentenced to five years in the State Prison.
In the interest of orderly procedure and for the sole purpose of accomplishing the foregoing objective the Petitioner is hereby granted leave to file directions to the Clerk, assignments of error, briefs, and transcript of record, in accordance with the provisions of PART VI, of the Florida Appellate Rules, 32 F.S.A., all computations of time thereunder to commence from the date of this order.
HOBSON, C. J., and PIERCE and MANN, JJ., concur.